Exhibit 10.1

 

[ex10-1_001.jpg]

Offer Letter for Henry Park

355 South Grand Ave, 1650

Los Angeles, CA 90013      

 

October 24, 2018

 

Henry Park

2906 Gertrude Avenue La Crescenta, CA 91214

 

Dear Henry:

 

Hyrecar Inc, a Delaware corporation (the “Company”), is pleased to offer you
employment as a Chief Operating Officer reporting to the Company’s Chief
Executive Officer. This is an offer of at will employment and is subject to the
terms and conditions set forth in this letter agreement (this “Letter
Agreement”) and maybe terminated by the Company at any time, for any reason,
with or without cause.

 

1. Position. Your title will be Chief Operating Officer. This is a full-time
position. By signing this Letter Agreement, you confirm to the Company that you
currently have no such External Activities and that you have no contractual
commitments or other legal obligations that would prohibit you from performing
or would materially limit your capability to perform your duties for the
Company.

 

2. Cash Compensation. The Company will pay you a base salary at the annual rate
of $175,000, payable in accordance with the Company’s standard payroll schedule.

 

3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in Company-sponsored benefits, as in effect from time to time. In
addition, you will be entitled to paid vacation in accordance with the Company’s
vacation policy, as in effect from time to time.

 

4. Stock Option Grant. Subject to the approval of the Board, you will be granted
an option (the “Option”) to purchase up to 140,000 shares of the Company’s
common stock, par value $0.00001 per share (the “Shares”) at an exercise price
equal to the closing price of the common stock on the date of grant, under the
Company’s 2018 Equity Incentive Plan (the “Plan”). The Option will be subject to
the terms and conditions of the Plan, as set forth in the Plan and the
applicable Stock Option Grant Notice and Stock Option Agreement. Subject to the
terms of forfeiture, termination and acceleration provided for in the Plan, each
such Option shall vest as follows: (i) 25% of the Shares shall vest on the first
anniversary of the Vesting Commencement Date (see above) and (ii) the remaining
75% of the shares subject to each Option shall vest and become exercisable in 12
successive equal quarterly installments.

 

5. Nondisclosure of Confidential Information. You shall not, without the prior
written consent of the Board, use, divulge, disclose or make accessible to any
other person, any Confidential Information pertaining to the business or affairs
of the Company, except (i) while employed by the Company, in the business of and
for the benefit of the Company, or (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body with jurisdiction to order you to divulge, disclose or make accessible such
information.

 

For purposes hereof, “Confidential Information” shall mean non-public
information concerning financial data, strategic business plans, sales or
marketing plans, or other proprietary marketing data, proprietary information,
contracts or agreements with customers, vendors or consultants, and all other
non-public, proprietary and confidential information of the Company that in any
case is not otherwise available to the public (other than by your breach of the
terms hereof).

 

 

 

 



[ex10-1_001.jpg]

Offer Letter for Henry Park

355 South Grand Ave, 1650

Los Angeles, CA 90013      

 

6. Restrictive Covenants.

 

6.1 Non-Solicitation. In consideration of your employment with the Company,
participation in any stock, bonus or other incentive compensation plans of the
Company, which you acknowledge is of direct benefit to you, you hereby covenant
that, during the period commencing on the date hereof and ending on the two (2)
year anniversary of your termination (the “Restricted Period”), you and your
Affiliates (as defined herein) shall not directly or indirectly, through any
other person:

 

(i) (a) employ, solicit or induce any individual who is, or was at any time
during the one (1) year period prior to your termination, an employee or
consultant of the Company, (b) cause such individual to terminate or refrain
from renewing or extending his or her employment by or consulting relationship
with the Company, or (3) cause such individual to become employed by or enter
into a consulting relationship with the Company and its Affiliates or any other
individual, person or entity; or

 

(ii) solicit, persuade or induce any Customer to terminate, reduce or refrain
from renewing or extending its contractual or other relationship with the
Company in regard to the purchase of products or services, performed,
manufactured, marketed or sold by the Company or any other person in regard to
the purchase of products or services similar or identical to those performed,
manufactured, marketed or sold, by the Company. For purposes hereof, “Customer”
means any individual, person or entity which is a customer of the Company or
which was a customer of the Company within one (1) year prior to the termination
of employment hereunder.

 

(iii) whether as owner, consultant, executive, partner, member, manager,
officer, director, venturer, agent, through stock ownership, investment of
capital, lending of money or property, rendering of services, or otherwise,
engage or assist others to engage in the business of ride sharing in the
Territory; provided, that you may own up to three (3%) percent of the
outstanding shares of a company engaged in such business if such shares are
listed on national securities exchange.

 

6.2 Non-Disparagement. You agree that neither you nor any of your Affiliates
shall (i) in any way publicly disparage the Company, its equity holders,
officers, directors, employees, agents or Affiliates, (ii) cause embarrassment
or public humiliation to such persons or (iii) make any public statement that is
adverse, inimical or otherwise detrimental to the interests of any such persons
or the Company’s business at any time, including without limitation, during
periods after the termination of this Agreement.

2

 

 



[ex10-1_001.jpg]

Offer Letter for Henry Park

355 South Grand Ave, 1650

Los Angeles, CA 90013      

 

6.3 Certain Definitions. The following terms shall have the following meanings
when used in this Agreement:

 

(i) “Affiliate” means, as to any person, a person that directly or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified. With respect to any natural person,
the term Affiliate shall also include any member of said person’s immediate
family, any family limited partnership or similar entity for said person and any
trust, voting or otherwise, of which said person is a trustee or of which said
person or any of said person’s immediate family is a beneficiary. With respect
to any trust, the term Affiliate shall also include any beneficiary or trustee
of such trust. For purposes of the foregoing, the term “control” and variations
thereof means the possession of the power to direct or cause the direction of
the management or policies of a person, whether through the ownership of voting
securities, by contract or otherwise.

 

(ii) “Territory” means the United States.

 

7. Tax Matters.

 

7.1 Withholding. All forms of compensation referred to in this Letter Agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

 

7.2 Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board
related to tax liabilities arising from your compensation.

 

8. Interpretation, Amendment and Enforcement. This Letter Agreement supersedes
and replaces any prior agreements, representations or understandings (whether
written, oral, implied or otherwise) between you and the Company and constitutes
the entire agreement between you and the Company regarding the subject matter
set forth herein. This Letter Agreement may not be amended or modified, except
by an express written agreement signed by both you and a duly authorized officer
of the Company. The terms of this Letter Agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this Letter
Agreement or arising out of, related to, or in any way connected with, this
Letter Agreement, your employment with the Company or any other relationship
between you and the Company (the “Disputes”) will be governed by California law,
excluding laws relating to conflicts or choice of law. You and the Company
submit to the exclusive personal jurisdiction of the federal and state courts
located in Los Angeles County, California, in connection with any Dispute or any
claim related to any Dispute. You acknowledge and agree that if any term or
provision of this Agreement is deemed invalid or unenforceable by a court of
competent jurisdiction, the remainder of this Agreement shall continue in full
force and effect.

 

Please contact me if you have any questions or concerns.

 

3

 

 



[ex10-1_001.jpg]

Offer Letter for Henry Park

355 South Grand Ave, 1650

Los Angeles, CA 90013      

 

Sincerely,

 

HYRECAR INC       /s/ Joe Furnari   Joe Furnari, Chief Executive Officer  

 

I have read and understood, and herby accept this employment offer:

 

/s/ Henry Park   Name: Henry Park       October 24, 2018   Date  

 



 

 